 1   LATHAM & WATKINS LLP
      Kevin C. Wheeler (Bar No. 261177)
 2   kevin.wheeler@lw.com
      Patricia Young (Bar No. 291265)
 3   patricia.young@lw.com
     140 Scott Drive
 4   Menlo Park, CA 94025
     T: (650) 328-4600 / F: (650) 463-2600
 5
     LATHAM & WATKINS LLP
 6    Thomas W. Yeh (Bar No. 287118)
     thomas.yeh@lw.com
 7   355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071
 8   T: (213) 485-1234 / F: (213) 891-8763

 9   LATHAM & WATKINS LLP
      Charles H. Sanders (pro hac vice)
10   charles.sanders@lw.com
     John Hancock Tower, 27th Floor
11   200 Clarendon Street
     Boston, Massachusetts 02116
12   T: (617) 948-6000 / F: (617) 948-6001

13   Attorneys for Plaintiff
     Nitride Semiconductors Co., Ltd.
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN JOSE DIVISION
17
     NITRIDE SEMICONDUCTORS CO., LTD., CASE NO. 5:17-cv-02952-EJD-SVK
18   a Japanese corporation,
                                       [PROPOSED] ORDER OF DEFAULT
19                     Plaintiff,      JUDGMENT
20         v.
21   RAYVIO CORPORATION, a Delaware
     corporation,
22
                      Defendant.
23

24

25

26

27

28

                                                     [PROPOSED] ORDER OF DEFAULT JUDGMENT
                                                                CASE NO. 5:17-cv-02952-EJD-SVK
                   1          Pending before the Court is Plaintiff Nitride Semiconductors Co., Ltd.’s (“NS’s”) Motion

                   2   for Default Judgment. The Court, having reviewed and considered the briefing and arguments in

                   3   this matter and all factual statements therein, hereby GRANTS NS’s Motion for Default

                   4   Judgment it is ORDERED, ADJUDGED AND DECREED that judgment is entered in favor of

                   5   plaintiff NS and against defendant RayVio Corporation (“RayVio”) as follows:

                   6             1. RayVio has infringed U.S. Patent No. 6,861,270 (“the ’270 Patent”).

                   7             2. The asserted claims of the ’270 Patent are not invalid.

                   8             3. Each party shall bear its own attorneys’ fees and costs.

                   9

               10      IT IS SO ORDERED.

               11

               12      DATED: January 13, 2020
                                                                           ___________________________
               13                                                          Honorable Edward J. Davila
                                                                           United States District Judge
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                              [PROPOSED] ORDER OF DEFAULT JUDGMENT
ATTORNEYS AT LAW
                                                                       1                 CASE NO. 5:17-cv-02952-EJD-SVK
